Citation Nr: 1454670	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  09-06 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder.


REPRESENTATION

Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Caroline Banister, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 2002 to December 2002, from April 2003 to January 2004, and from December 2005 to November 2006.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In March 2008, the Veteran filed a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) and a claim to reopen service connection for a lumbar spine disability, which was previously denied in an April 2007 rating decision.  In a June 2008 rating decision, the RO denied the Veteran's claim to reopen the issue of entitlement to service connection for a lumbar spine disability, but granted service connection for PTSD, with an initial rating of 30 percent, effective March 31, 2008.  In February 2009, the Veteran appealed the 30 percent rating for PTSD and the denial of the claim to reopen service connection for a lumbar spine disability.  In a January 2013 rating decision, the RO granted service connection for the Veteran's lumbar spine disability.  Because the benefit sought on appeal regarding the lumbar spine disability was granted, no further consideration of this claim is warranted.  Thus, the only issue before the Board is the Veteran's claim for an initial rating in excess of 30 percent for PTSD.  


FINDING OF FACT

Manifestations of the Veteran's service-connected PTSD include depressed mood, anxiety, irritability, heightened arousal, exaggerated startle, flashbacks, nightmares, and interrupted sleep, resulting in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Because the June 2008 rating decision granted the Veteran's claim for service connection for PTSD, the claim is now substantiated.  The Veteran's filing of a notice of disagreement does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assigned triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.

The December 2012 supplemental statement of the case set forth the relevant diagnostic codes for rating the disability at issue and included a description of the rating criteria for the current evaluation and for all other higher evaluations.  The Veteran was, thus, informed of what was needed not only to achieve the next higher schedular rating with respect to the disability, but also to obtain all schedular ratings above that already assigned.  Therefore, the Board finds that the Veteran has been informed of what is necessary to achieve a higher rating for the service-connected disability at issue herein.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's available treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 116. 

The Veteran was provided VA examinations in May 2008 and June 2012.  The examiners reviewed the Veteran's claims file and treatment records and administered thorough clinical evaluations, which provided findings pertinent to the rating criteria, and all of which allowed for fully-informed evaluations of the disability at issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 542-43; See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974)("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

In a June 2008 rating decision, service connection for PTSD was granted, to which a rating of 30 percent was assigned, effective March 31, 2008.  The Veteran appealed, seeking a higher initial rating for his service-connected PTSD.  In May 2012, the Board remanded the Veteran's claim for additional development.  Specifically, the Board directed the RO to obtain the Veteran's post-service treatment records from the VA Boston Healthcare System, including the outpatient clinic in Worcester, dated on or after March 2008.  The Board also directed the RO to provide the Veteran with a VA examination to assess the current severity of his service-connected PTSD.  While in remand status, the RO obtained the VA treatment records identified by the Board.  The Veteran was also provided a VA examination to assess the severity of his PTSD in June 2012.  In a December 2012 supplemental statement of the case, the RO confirmed and continued the already assigned 30 percent rating.  The Veteran's claim was then remitted to the Board for further appellate review.  Based on the above, the Board finds that the RO substantially complied with the May 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The Veteran's service-connected PTSD has been assigned a rating pursuant to the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411, which is included under the General Rating Formula for Rating Mental Disorders.  38 C.F.R. § 4.130.  According to the General Rating Formula for Mental Disorders, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as: depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, and mild memory loss, such as forgetting names, directions, recent events.  Id. 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent rating is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment under Diagnostic Code 9411 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms associated with the Veteran's PTSD that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  Id.  

In evaluating the evidence, the Board also considers the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240   (1995).  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  Id.  A GAF score of 41-50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." 38 C.F.R. § 4.130.

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record to this time period and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered, but is not determinative of the percentage VA disability rating to be assigned.  The percentage evaluation is to be based on all of the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2014); VAOPGCREC 10-95, 60 Fed. Reg. 43186 (1995).  

With regard to the Veteran's symptoms affecting his social and occupational impairment, the evidence of record shows that in a May 2008 VA examination, the Veteran reported increased irritability and feeling "on guard."  He indicated that he avoided crowded places because he "can't stand having people too near [him]."  He stated that he was unable to watch movies depicting combat scenes or terroristic acts.  He also reported nightmares and interrupted sleep occurring approximately twice per month.  The Veteran stated that he was very close to his mother and siblings, and was involved in a romantic relationship for about four months.  He also reported that after returning from Iraq in 2006, he worked in retail, selling shoes and clothing until approximately January 2008.  At the time of the May 2008 examination, the Veteran stated that he was unemployed and seeking a different career path.  He indicated that he was taking a weekly course to obtain a commercial driver's license.  The VA examiner indicated that the Veteran exhibited adequate attention and memory and showed no signs of psychotic process. The examiner also noted that the Veteran seemed mildly depressed and anxious.  A GAF score of 50 was assigned.  Thereafter, a May 2008 VA psychology consultation note indicates that the Veteran reported that he is able to go out with friends, but he feels uncomfortable in a crowd.  

A June 2008 VA mental health outpatient assessment shows that the Veteran reported feeling mildly depressed, anxious, on edge, alert to danger, and distressed about his inability to keep his combat experienced separate from his civilian life.   The Veteran stated that he experiences intrusive recollections and images about three to four times per week, causing minimal distress.  He reported experiencing nightmares about two to four times a week, causing sleep disturbance and moderate distress.  The Veteran indicated that he avoided crowded places because it reminded him of combat scenes.  The Veteran reported feeling the urge to fight or defend himself and his territory, but denied thoughts of harming himself or others.  The VA medical professional noted that "[d]espite the urge, he does not report getting into actual trouble fighting, and states he is able to talk himself down and respond appropriately."  The medical professional characterized the Veteran's distress as significant and his impairment as moderate, noting that "[h]is symptoms seem to be causing him more distress than impairment."

A June 2008 VA outpatient psychology record indicates that the Veteran reported difficulty transitioning from combat to civilian life.  Specifically, he recalled feeling an urge to play the role of "cop" when witnessing a shoplifter.  However, the record indicates that the Veteran successfully resisted the urge.  The VA medical professional noted that the Veteran was "able to recognize his irritability, trust issues and hyperarousal as related to combat experiences . . . [and] is able to resist impulses and exhibit safe judgment in triggering situations."  The Veteran also indicated that he was involved in a romantic relationship for the past five months, which recently ended because his girlfriend was not ready for a serious relationship.  He reported feeling let down and disappointed by his recent breakup.  The Veteran also stated that he was in the process of applying for jobs as a school bus driver.  A GAF score of 51 was assigned.  

A July 2008 VA outpatient psychology record indicates that the Veteran reported that the frequency of his nightmares had decreased from about two to three times per week to approximately two to three times per month.  However, he stated that the intensity of the dreams increased.  The Veteran indicated that he was going to the gym for about one to two hours per day in an effort to structure his time and direct his energy.  He also indicated that he was no longer pursuing a job as a bus driver because employers were only hiring experienced drivers.  The Veteran stated that he planned to start training to become an emergency medical technician (EMT).  

An August 2008 VA outpatient psychology record indicates that the Veteran continued to experience difficulty separating his combat experiences form his civilian life.  Specifically, he reported an incident in which a boy reaching into his pocket triggered memories of events in Iraq.  The Veteran reported being "on alert" and feeling "ready to jump the boy."  However, the record indicates that the Veteran "successfully controlled this impulse by reminding himself that this was not his role in the civilian setting."  

A February 2009 VA primary care progress note shows that the Veteran reported that he was "doing well."  He stated that his home life was good and that he was no longer treating with mental health professionals.  He denied suicidal or homicidal ideations, but reported feeling on guard and continuing to experience nightmares.

An August 2009 VA primary care progress note indicates that the Veteran reported hyperarousal symptoms and difficulty sleeping.  However, he stated that his difficulty sleeping was related to the fact that he lives on the first floor in "not the greatest area." He also reported that his home life was good, he was "doing well," and "for the most part it is fine."  He stated that he did not drink alcohol daily, but may have four to five drinks on one occasion.  The medical professional noted that the Veteran's alcohol consumption "does not appear to be a problem at present."  The Veteran also indicated that he completed his EMT training and was looking for employment.  

An August 2010 VA nursing note indicates that the Veteran reported no feelings of depression or hopelessness, and no loss of interest or pleasure in doing things.  

An August 2010 VA primary care progress note shows that the Veteran reported feeling on guard and continued to experience nightmares.  He also stated that he enjoyed going to the gym and working with troubled youth.

In June 2012, the Veteran underwent a VA examination to assess the severity of his service-connected PTSD.  The Veteran reported that his PTSD symptoms had remained about the same since his last VA examination in May 2008.  He reported flashbacks, nightmares, irritability, and heightened arousal.  He stated that he avoided crowded places and Middle Eastern people and music, but denied all other avoidance symptoms.  He reported having a temper and engaging in some physical altercations, which last occurred during the summer of 2011.  However, the Veteran denied any legal or behavioral troubles.  The examiner indicated that the Veteran endorsed sufficient arousal symptoms, including hypervigilance, exaggerated startle, flashbacks, nightmares, frequent intrusive thoughts, and irritability in response to trauma cues.  The examiner indicated that the Veteran's "PTSD symptoms appear slightly sub-threshold at this time (largely as a result of his denial of the majority of avoidance cluster symptoms) and therefore have been presently classified as [a]nxiety [d]isorder [not otherwise specified]."  The Veteran also reported that he had been in a relationship with his girlfriend, with whom he has a three-month-old son, for about 18 months, and that they have been "getting along well."  The Veteran indicated that he had a good relationship with his mother and siblings.  He also reported having a group of friends with whom he socialized a few times per week.  He stated that he enjoyed going out to eat, seeing movies, attending social gatherings at friends' homes, spending time with his son, martial arts training, and going to the gym.  He also reported that since October 2009, he had worked full time in a "direct care position," where he helped troubled children get ready for school and watched over a classroom.  The Veteran stated that he was timely, reliable, and got along "great" with people at work.  The Veteran also indicated that although he finished his EMT training, he did not become officially certified.  The examiner assigned a GAF score of 57.  

As discussed above, the Veteran's PTSD is currently assigned a 30 percent rating.  In order for a higher rating to be warranted, the evidence of record must demonstrate, at a minimum, that the Veteran's PTSD causes or more nearly approximates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).  

The evidence of record establishes that the Veteran's PTSD has resulted in symptoms including anxiety, irritability, heightened arousal, exaggerated startle, flashbacks, nightmares, and interrupted sleep.  The Veteran also experienced mild symptoms of depression, which reportedly subsided by August 2010.  

With regard to social impairment, the evidence of record establishes that the Veteran often felt anxious and on edge.  He avoided situations that might trigger memories of combat, such as crowded places, Middle Eastern people and music, and movies depicting combat scenes and terroristic acts.  However, the evidence of record does not indicate difficulty acting appropriately in social settings, and the Veteran denies having legal or behavioral troubles.  This is consistent with the observation of a June 2008 VA mental health professional who noted that "[h]is symptoms seem to be causing him more distress than impairment."  Furthermore, the Veteran did not report any difficulty maintaining interpersonal relationships due to his PTSD symptoms.  He indicated that he had good relationships with his mother, siblings, and girlfriend.  He also reported having a group of friends with whom he socialized on a regular basis.  The Veteran indicated that he enjoyed activities such as dining out, seeing movies, spending time with his son, going to the gym, and engaging in martial arts training.  

With regard to occupational impairment, the evidence of record does not indicate reduction in reliability or productivity due to the Veteran's PTSD symptoms.  The Veteran was able to complete EMT training and classes to obtain a commercial driver's license.  Prior to obtaining his most recent job, the Veteran reported periods of unemployment; however, he did not indicate that any difficulty obtaining a job was due to his PTSD symptoms.  In May 2008, the Veteran indicated that he was no longer interested in working in retail and wanted to pursue a different career path.  In July 2008, he stated that he was unable to find a job as a professional driver because employers were not hiring inexperienced drivers.  When the Veteran secured a job in October 2009, he was able to successfully maintain that job full time for at least two-and-a-half years.  He indicated that he was timely, reliable, and got along well with others.  The Veteran did not report any problems with his work performance or difficulty establishing and maintaining effective work relationships.  The May 2012 VA examiner indicated that the Veteran's occupational and social impairment was characterized by "occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  

The evidence demonstrates that GAF scores of 50, 51, and 57 have been assigned.  Although the GAF scores indicate moderate to serious symptoms or difficulty in social, occupational or school functioning, the Board must evaluate all of the evidence of record bearing on the Veteran's social and occupational impairment.  See Carpenter, 8 Vet. App. at 242.  Based on the above, the Board finds that the Veteran's PTSD is not manifested by occupational and social impairment with reduced reliability and productivity.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Thus, a rating of 50 percent is not warranted for any distinct period during the pendency of this appeal.  38 C.F.R. § 4.130, Diagnostic Code 9411; Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The evidence of record also indicates that the Veteran's service-connected PTSD is neither productive of occupational and social impairment with deficiencies in most areas, nor productive of total occupational and social impairment.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Specifically, the evidence of record demonstrates that the Veteran is able to establish and maintain effective work and social relationships, regularly engage in hobbies, complete occupational training programs, and maintain full-time employment.  Consequently, a rating of 70 percent or 100 percent is not warranted for any distinct period during the pendency of this appeal.  Id.   

Generally, evaluating a disability using the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  Because the ratings are averages, an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds the Veteran's disability picture for PTSD is not so unusual or exceptional in nature as to render the 30 percent rating inadequate.  The Veteran's service-connected PTSD has been evaluated as a mental disorder under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  As determined above, the Veteran's PTSD is manifested by mild depression, anxiety, irritability, heightened arousal, exaggerated startle, flashbacks, nightmares, and interrupted sleep, resulting in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  A rating in excess of 30 percent is provided for certain manifestations of PTSD, but the medical evidence of record does not demonstrate that such manifestations are present in this case.  Mauerhan, 16 Vet. App. at 442. The Board finds that the criteria for the 30 percent disability rating more than reasonably describes the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate.  See 38 C.F.R. § 4.130, Diagnostic Codes 9411.

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

With consideration of the entire record, the Board finds that the evidence does not show that the Veteran's PTSD meets the criteria for a rating in excess of 30 percent.  38 C.F.R. § 4.130, Diagnostic Code 9411.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning a rating in excess of 30 percent to the Veteran's PTSD, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 


ORDER

An initial rating in excess of 30 percent for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


